Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 4-6 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 4-6 and request for continued examination (RCE) filed on January 25, 2022 have been fully considered but they are not deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 102 code not included in this action can be found in a prior Office Action.
Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (U.S. Patent No. 9,717,110 B1). Gupta’s patent meets all the limitations for claims 4-6 recited in the claimed invention.

As to claim 4, Etchegoyen discloses a receiving device comprising: processing circuitry (see abstract and figures 1-3) to determine timings for generating a plurality of monitoring-side keep alive signals at same timings as timings when a plurality of communication devices transmit monitored-side keep alive signals (pars. 0008-0009, figure 1, par. 0022, primary/active server generating keep alive signals), to generate the plurality of monitoring-side keep alive signals at the plurality of timings determined, without transmitting the generated plurality of monitoring-side keep alive signals to the plurality of communication devices (pars. 0008-0009, figure 1, par. 0022, secondary/standby server monitoring keep alive signals without transmitting), and to estimate that a communication device is in an incommunicable state without transmitting the generated plurality of monitoring-side keep alive signals to the plurality of communication devices and based on a comparison result of a number of the monitoring-side keep alive signals generated thereafter and a number of monitored-side keep alive signals received thereafter when the plurality of monitoring-side keep alive signals are generated, if the number of the received monitored-side keep alive signals is smaller than the number of the generated monitoring-side keep alive signals (figure 1, pars. 0022-0023, determining failure of communication based on received status message and monitored status of communication device /appliance).

As to claim 5, Etchegoyen discloses that the plurality of monitoring-side keep alive signals are simultaneously generated, if the number of the received monitored-side keep alive signals is smaller than a number of all monitored terminals that should be monitored, the processing circuitry estimates that the communication device is in the incommunicable state based on a graph theory which produces a comparison result of a number of monitoring-side keep alive signals generated before and after the generation of the plurality of monitoring-side keep alive signals and a number of monitored-side keep alive signals received before and after the generation of the plurality of monitoring-side keep alive signals (figure 1, pars. 0022-0023, pars. 0041-0042, determining failure of communication based on received status message and monitored status of communication device /appliance).

As to claim 6, Etchegoyen discloses that the plurality of monitoring-side keep alive signals are simultaneously generated, if the number of the received monitored-side keep alive signals is smaller than a number of all monitored terminals that should be monitored, the processing circuitry estimates that the communication device is in the incommunicable state based on compressed sensing using a conversion matrix including a comparison result of a number of monitoring-side keep alive signals generated before and after the generation of the plurality of monitoring-side keep alive signals and a number of monitored-side keep alive signals received before and after the generation of the plurality of monitoring-side keep alive signals and timing generation information (figure 1, pars. 0022-0023, pars. 0041-0042, determining failure of 

Response to Arguments
Applicant’s amendments with respect to the claims 4-6 filed on January 25, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new reference. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 4-6).

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Storace et al, U.S. Patent Application publication No. 2017/0149246 A1.
Reference teaches about generating a state signal and controlling a unit, when the state change.
Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 07, 2022